Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG CCHN GROUP HOLDINGS, INC., THE PROVIDENCE SERVICE CORPORATION, MATRIX ACQUISITION CO. and THE HOLDERS’ REPRESENTATIVE NAMED HEREIN Dated as of September 17, 2014 TABLE OF CONTENTS Page 1. MATTERS OF CONSTRUCTION; DEFINITIONS 7 Matters of Construction. 7 Certain Definitions. 7 2. THE MERGER 24 The Merger. 24 Closing; Effective Time. 24 Certificate of Incorporation; Bylaws; Directors and Officers. 24 Conversion of Shares. 25 Treatment of Options. 26 Closing Deliveries and Payments. 26 Surrender and Payment Procedures. 28 Dissenting Shares. 29 Fractional Shares. 30 Withholding Rights. 30 Closing Estimates; Cash Purchase Price Adjustment. 30 Escrow and Holders’ Representative Fund. 34 Illustrative Calculations. 34 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 34 Power and Authorization. 34 Organization. 35 Capitalization and Subsidiaries. 35 No Violation; Approvals and Consents. 37 Financial Statements, Etc. 38 Assets. 39 Absence of Changes. 39 Taxes. 40 Real Property. 42 Legal Compliance. 43 Company Plans. 43 Intellectual Property. 45 2 Permits. 47 Environmental Matters. 47 Material Contracts. 48 Transactions with Affiliates. 50 Litigation; Governmental Orders. 50 Insurance. 50 Labor Matters. 51 Healthcare Matters; Data Privacy and Security. 52 Brokers. 54 4. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 55 Organization, Power and Standing. 55 Authorization. 55 No Violation or Approval; Consents. 56 Financing. 56 Brokers. 57 SEC Filings. 57 5. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PARENT AND MERGER SUB 58 Bring-Down of Representations and Warranties. 58 Performance of Obligations. 58 No Material Adverse Effect. 58 Pay-off Letter(s). 58 Termination Agreements. 59 Compliance Certificate. 59 No Legal Restraint. 59 HSR Clearance. 59 Delivery of Escrow Agreement 59 Stockholder Approval. 59 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY 59 Bring-Down of Representations and Warranties. 59 Performance of Obligations. 59 Compliance Certificate. 59 No Legal Restraint. 60 3 HSR Clearance. 60 Delivery of Escrow Agreement 60 Stockholder Approval. 60 7. COVENANTS OF THE PARTIES 60 Access to Premises and Information. 60 Conduct of Business Prior to Closing. 60 Confidentiality. 63 Preparation for Closing. 63 Business Records. 65 Directors and Officers Indemnification and Insurance. 65 Conflicts of Interest; Privilege. 67 Transfer Taxes. 67 Tax Returns. 68 Exclusivity. 69 Further Assurances. 70 280G. 70 Financing. 71 Cash Bonus Plan. 74 Notification. 74 Escrow Agent and Escrow Agreement. 75 8. TERMINATION 75 Termination. 75 Effect of Termination. 76 Parent Termination Payment. 76 9. INDEMNIFICATION 78 Survival. 78 Indemnification. 78 Acknowledgment. 88 Third Party Remedies. 88 No Right of Contribution 88 MISCELLANEOUS 89 Notices. 89 Expenses of Transaction. 90 Entire Agreement. 90 4 Severability. 90 Amendment. 90 Parties in Interest. 90 Assignment. 91 Governing Law. 91 Consent to Jurisdiction. 91 Waiver of Jury Trial. 92 Reliance. 92 Specific Enforcement. 92 Holders’ Representative. 93 No Waiver. 95 Negotiation of Agreement. 96 Disclosure Schedules. 96 Headings. 96 Counterparts; Signature. 96 INDEX OF EXHIBITS Exhibit A: Certain Accounting Principles Exhibit B: Form of Escrow Agreement Exhibit C: Net Working Capital Calculation Schedule Exhibit D: Services Agreement Release and Termination Agreement Exhibit E: Form of Stockholder Approval Exhibit F: Amendment of Registration Rights Agreement Exhibit G-1: Form of Optionholder Acknowledgment Exhibit G-2: Form of Transmittal Documents Exhibit H: Illustrative Calculations Schedule A: Description of the Policies 5 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (as amended or otherwise modified from time to time in accordance with the terms hereof, this “ Agreement ”) is dated and effective as of September 17, 2014 and is entered into by and among CCHN Group Holdings, Inc., a Delaware corporation (the “ Company ”), The Providence Service Corporation, a Delaware corporation (“ Parent ”), Matrix Acquisition Co., a Delaware corporation (“ Merger Sub ”), and MM Holders’ Representative, LLC, a Delaware limited liability company, solely in its capacity as the Holders’ Representative hereunder (the “ Holders’ Representative ”). recitals A.This Agreement contemplates a transaction in which Parent will acquire the Company pursuant to a merger (the “ Merger ”) of Merger Sub, a wholly-owned subsidiary of Parent, with and into the Company, with the Company surviving the Merger. B.The board of directors of the Company has unanimously (i)adopted a resolution approving this Agreement and declaring its advisability and (ii)recommended that its stockholders approve and adopt this Agreement, the Merger and the other Contemplated Transactions. C.The board of directors of Merger Sub has unanimously (i)adopted a resolution approving this Agreement and declaring its advisability and (ii)recommended that Parent, as its sole stockholder, approve and adopt this Agreement, the Merger and the other Contemplated Transactions (and Parent, as Merger Sub’s sole stockholder, has executed a written consent approving and adopting this Agreement, the Merger and the other Contemplated Transactions). D.The board of directors of Parent has unanimously approved and adopted this Agreement, the Merger and the other Contemplated Transactions. E.The board of directors of the Company has resolved to submit this Agreement to the stockholders of the Company for their adoption and it is contemplated that the requisite stockholders of the Company will, within two (2) Business Days following the execution and delivery of this Agreement, execute and deliver one or more written consents adopting this Agreement and approving the Merger. F.Welsh, Carson, Anderson & Stowe XI, L.P. has delivered a support letter to Parent pursuant to which it has agreed to exercise its drag-along rights under the Stockholders Agreement (as herein defined) on the terms and subject to the conditions set forth in such support letter. G.The Company, Parent and Merger Sub desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger as set forth herein. 6 NOW, THEREFORE, in consideration of these premises, the covenants set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. MATTERS OF CONSTRUCTION; DEFINITIONS. Matters of Construction . For purposes of this Agreement, unless otherwise expressly specified herein, the words “hereof”, “herein”, “hereunder” and words of similar import will refer to this Agreement as a whole and not to any particular Section or provision of this Agreement, and reference to a particular Section of this Agreement will include all subsections thereof. The word “party” shall refer to the Company, Parent, Merger Sub or the Holders’ Representative and the word “parties” shall refer to the Company, Parent, Merger Sub and the Holders’ Representative, inclusive. The word “including” means including without limitation. Definitions will be equally applicable to both the singular and plural forms of the terms defined, and references to the masculine, feminine or neuter gender will include each other gender. All references in this Agreement to any Section, Exhibit or Schedule will, unless otherwise specified, be deemed to be a reference to a Section, Exhibit or Schedule of or to this Agreement, in each case as such may be amended in accordance herewith, all of which are made a part of this Agreement. Unless the context clearly requires otherwise, when used herein “or” shall not be exclusive ( i.e. , “or” shall mean “and/or”). Any reference herein to “$” or “dollars” means United States dollars. Certain Definitions . For purposes of this Agreement, the following terms shall have the following meanings: “ Accounting Principles ” means the accounting principles, methodologies and policies described on ExhibitA hereto. “ Acquired Companies ” means the Company and its direct and indirect Subsidiaries. “ Action ” means any suit, litigation, action, cause of action, arbitration, investigation, whistleblower action, qui tam claim or other similar legal proceeding (whether in contract, tort or otherwise, whether at law or in equity and whether civil or criminal) by or before a Governmental Authority. “ Adjustment Escrow Account ” means an escrow account established by the Escrow Agent to hold the Adjustment Escrow Funds pursuant to the terms of the Escrow Agreement and this Agreement. “ Adjustment Escrow Amount ” means $2,000,000. “ Adjustment Escrow Funds ” means, at any time, the portion of the Adjustment Escrow Amount then remaining in the Adjustment Escrow Account plus all interest (if any) or other amounts earned thereon (if any). 7 “ Affiliate ” means, as to any Person, any other Person controlling, controlled by or under common control with such Person. For the purposes of this definition, “controlling”, “controlled” and “control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “ Aggregate Exercise Price ” means the aggregate exercise price of all Options that are unexercised and vested (after giving effect to any acceleration of vesting in connection with the Merger) as of immediately prior to the Effective Time. “ Antitrust Laws ” means the Sherman Antitrust Act, the Clayton Antitrust Act of 1914, the HSR Act and all other federal, state and foreign statutes, rules, regulations, orders, decrees, and other Legal Requirements that are designed or intended to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade or competition. “ Base Cash Purchase Price ” means $360,000,000. “ Base Purchase Price ” means $400,000,000. “ Business ” means the business conducted by the Acquired Companies through and as of the date hereof. “ Business Day ” means any weekday other than a weekday on which banks in New York, New York are authorized or required by applicable Legal Requirements to be closed. “ Calculation Time ” means the close of business on the day immediately preceding the Closing Date. “ Cash Bonus Plan Escrow Account ” means an escrow account established by the Escrow Agent to hold Cash Bonus Plan Escrow Funds pursuant to the terms of the Escrow Agreement and this Agreement. “ Cash Bonus Plan Escrow Funds ” means, at any time, the portion of the Aggregate Cash Bonus Amount then remaining in the Cash Bonus Plan Escrow Account plus all interest (if any) or other amounts earned thereon (if any). “ Cash on Hand ” means all cash and cash equivalents (including marketable securities, uncashed checks payable to the Acquired Companies, bank deposits and short term investments) of the Acquired Companies, whether or not held in deposit, checking or other accounts, calculated on a consolidated basis as of the Calculation Time; provided that, notwithstanding anything to the contrary contained in Exhibit A or in this Agreement, Cash on Hand shall (A) exclude any restricted cash of the Acquired Companies (other than cash held as a security or similar deposit), (B) be calculated inclusive of deposits owned by an Acquired Company (but without duplication of any deposit included as a current asset in the calculation of Net Working Capital), (C) be reduced by the amount of any cash that is used by the Acquired Companies on the Closing Date (i.e., after the Calculation Time) and prior to the Effective Time to satisfy any obligations that would have otherwise been included in Seller Transaction Expenses or the Closing Debt Amount and (D) be calculated in accordance with GAAP and, to the extent consistent with GAAP, using the same accounting principles, methodologies and policies followed in the preparation of the Most Recent Balance Sheet. 8 “ Cash Purchase Price ” means an amount in cash calculated as follows: (a)the Base Cash Purchase Price, (b) minus Net Debt, (c) minus the aggregate amount of all Seller Transaction Expenses; (d) plus the amount (if any) by which the Net Working Capital exceeds the Net Working Capital Target or minus the amount (if any) by which the Net Working Capital is less than the Net Working Capital Target; provided , further , that the Cash Purchase Price shall be subject to adjustment in accordance with Section 2.11.5 , Article 9 , and the terms and conditions of the Escrow Agreement. “ Closing Cash Option Consideration ” means, in respect of any Option that is unexercised and vested (after giving effect to any acceleration of vesting in connection with the Merger) as of immediately prior to the Effective Time, the amount in cash determined by multiplying (i) the Closing Per Share Cash Merger Consideration by (ii) the number of Shares issuable upon exercise of such Option in full as of immediately prior to the Effective Time (assuming, for purposes of determining such number of Shares, that such Option is exercised by payment of the exercise price by means of a net exercise (valuing each underlying Share at the Notional Closing Per Share Merger Consideration) rather than payment of any cash). “ Closing Debt Amount ” means the amount of Indebtedness of the Acquired Companies existing as of the Effective Time (without giving effect to any financing or refinancing transactions or repayment of existing Indebtedness taking place in connection with the Closing but including any interest, fees, premiums or penalties that accrue on such existing Indebtedness as a result of the Closing). “ Closing Per Share Cash Merger Consideration ” means an amount equal to the quotient (without rounding) obtained by dividing (i) the Cash Purchase Price less the Indemnity Escrow Amount, less the Adjustment Escrow Amount, less the Holders’ Representative Fund Amount by (ii) the Fully Diluted Share Number. “ Closing Per Share Stock Merger Consideration ” means a number of shares of Parent Common Stock equal to the quotient (without rounding) obtained by dividing (i) 946,746 shares of Parent Common Stock by (ii) the Fully Diluted Share Number. “ Closing Stock Option Consideration ” means, in respect of any Option that is unexercised and vested (after giving effect to any acceleration of vesting in connection with the Merger) as of immediately prior to the Effective Time, a number of shares of Parent Common Stock equal to the product of (i) the Closing Per Share Stock Merger Consideration and (ii) the number of Shares issuable upon exercise of such Option in full as of immediately prior to the Effective Time (assuming, for purposes of determining such number of Shares, that such Option is exercised by payment of the exercise price by means of a net exercise (valuing each underlying Share at the Notional Closing Per Share Merger Consideration) rather than payment of any cash). 9 “
